Citation Nr: 0727789	
Decision Date: 09/05/07    Archive Date: 09/14/07

DOCKET NO.  05-35 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increase in a 10 percent rating for 
right clavicle malunion.   
 
2.  Entitlement to an increase in a 10 percent rating for 
residuals of a fracture of the right femur.   
 
3.  Entitlement to an increase in a 10 percent rating for 
residuals of a fracture of the left os calcis.   
 
4.  Entitlement to an increased (compensable) rating for 
residuals of a cholecystectomy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from October 1952 to May 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 RO rating decision that 
increased the rating for residuals of a fracture of the right 
femur from noncompensable to 10 percent; denied an increase 
in a 10 percent rating for right clavicle malunion; denied an 
increase in a 10 percent rating for residuals of a left os 
calcis fracture; and denied a increased (compensable) rating 
for residuals of a cholecystectomy.  In September 2006, the 
veteran testified at a Travel Board hearing at the RO.  

The issues of entitlement to increased ratings for residuals 
of a cholecystectomy and residuals of fracture of the left os 
calcis are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  The veteran's malunion of the right clavicle involves the 
minor upper extremity and is manifested by symptoms including 
abduction to 50 to 60 degrees and complaints of pain.  

2.  The veteran's residuals of a fracture of the right femur 
are manifested by minimal limitation of motion and complaints 
of pain. 


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for right clavicle 
malunion have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5201 (2006).  

2.  The criteria for a rating in excess of 10 percent for 
residuals of a fracture of the right femur have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5251, 5252, 5253, 5255 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in August 2004, October 2004, and February 2005 
letters, issued prior to the decision on appeal, the RO 
provided notice as to the veteran regarding what information 
and evidence is needed to substantiate the claim, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession that pertains to the 
claim.  A March 2006 letter advised the veteran of how 
disability evaluations and effective dates are assigned, and 
the type of evidence which impacts those determinations.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service private and 
VA treatment records, VA examination reports, and hearing 
testimony.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, where the Board concludes below that the 
preponderance of the evidence is against the veteran's 
claims, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have affected the essential fairness of the adjudication 
or to cause injury to the claimant.  See Sanders, supra.  
Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  his contentions; service 
medical records; post-service private and VA treatment 
records; VA examination reports; and hearing testimony.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2006); see also 38 C.F.R. §§ 4.45, 4.59 (2006).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).    


I.  Right Shoulder

The veteran is service connected for malunion of the right 
clavicle under Diagnostic Code 5203.

As to the minor upper extremity, malunion of the clavicle or 
scapula, or nonunion without loose movement, warrants a 10 
percent evaluation.  A 20 percent evaluation requires 
nonunion with loose movement or dislocation.  38 C.F.R. § 
4.71a, Diagnostic Code 5203.  

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joints or joint involved.  When there is arthritis and at 
least some limitation of motion, but the limitation of motion 
would be rated noncompensable under a limitation of motion 
code, a 10 percent rating may be assigned for each affected 
major joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 
5010.  

A 20 percent rating is assigned for limitation of motion of 
the minor arm to the shoulder level.  A 20 percent rating is 
warranted for limitation of motion of the minor arm to midway 
between the side and shoulder level.  A 30 percent rating 
requires that motion of the minor arm be limited to 25 
degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 
5201.  

Standard range of motion of the shoulder is forward elevation 
(flexion) to 180 degrees, abduction to 180 degrees, external 
rotation to 90 degrees, and internal rotation to 90 degrees.  
38 C.F.R. § 4.71, Plate I.  

Private and VA treatment records dated from April 2004 to 
September 2004 show treatment for several disorders.  An 
April 2004 VA treatment entry noted that the veteran had 
degenerative joint disease of the shoulder.  

A November 2004 VA orthopedic examination report noted that 
the veteran reported that his dominant upper extremity was 
his left side.  The veteran reported that his right clavicle 
intermittently would give him pain and that such was 
apparently associated with vigorous activity with the right 
upper extremity.  The examiner reported that he could not see 
any deformity of the right clavicle or shoulder.  The 
examiner indicated that the range of motion as to the 
veteran's right shoulder was 0 to 130 degrees elevation and 0 
to 120 degrees abduction.  The diagnoses included remote 
fracture of the right clavicle.  A November 2004 X-ray 
report, as to the veteran's right shoulder, noted that there 
was significant osteopenia with osteopoikilosis as well as 
new bone formation in the space between the coracoid process 
of the scapula and the distal clavicle.  It was reported that 
mild arthritic changes in the acromioclavicular joint were 
also seen.  The impression was marked osteopenia with 
findings as described with a notation that diffuse metabolic 
or neoplastic bony disease could not be excluded.  

VA treatment records dated from December 2004 to January 2005 
refer to continuing treatment for multiple disorders.  

A June 2005 VA orthopedic examination report noted the 
veteran reporting that he had pain in his right clavicle 
intermittently and associated with activity.  It was noted 
that he was left-handed.  The examiner reported that there 
was no tenderness over the shaft of the veteran's right 
clavicle.  The examiner indicated that range of motion of the 
veteran's right shoulder was 0 to 90 degrees internal and 
external rotation and that elevation was 0 to 120 degrees of 
abduction and elevation on the right side, which was similar 
to his previous studies.  The examiner stated that there was 
no crepitans or abnormal noise noted in the shoulder joint 
with motion and that the development of the shoulder girdle 
muscles was satisfactory.  The examiner indicated that X-rays 
as to the veteran's right shoulder showed some mild arthritic 
changes in the acromioclavicular joint of the right clavicle 
and scapula.  The diagnoses included remote fracture of the 
right clavicle with minimal acromioclavicular arthritis 
changes.  The examiner commented that it was his opinion that 
the fracture of the shaft with the clavicle would not have 
any significant affect on the function of the shoulder at 
that point.  The examiner remarked that it was also his 
opinion that the motion and joint function was not 
additionally limited by repetitive use.  

Private treatment records dated from June 2005 to September 
2006 show treatment for disorders including right shoulder 
problems.  A June 2005 statement from Dr. Waldrip, M.D., 
indicated that the veteran's diagnoses included right 
shoulder pain.  An August 2006 report from Dr. Waldrip noted 
that the veteran was seen for a flare-up of his chronic right 
shoulder pain.  The veteran reported that the injection he 
received a few years ago helped.  It was noted that the 
veteran had an abnormal 
X-ray of the shoulder a few years ago and was referred to a 
VA facility which indicated to him that there was no tumor.  
Dr. Waldrip stated that the veteran had mild tenderness to 
palpation over the acromion.  Dr. Waldrip noted that the 
veteran was unable to abduct the arm more than 50 to 60 
degrees.  It was noted that the veteran also had difficulty 
reaching behind to his lower back.  The assessment included 
right shoulder pain.  




At the September 2006 Board hearing, the veteran testified 
that he had a dislocation of his right clavicle.  He also 
stated that he could raise his arm a little bit above 90 
degrees.  

The Board notes that the evidence of record establishes that 
the veteran is left-handed.  Thus, his right arm is 
considered the minor extremity.  38 C.F.R. § 4.69.

Based on the medical evidence, the Board finds that the 
veteran's service-connected right shoulder disability more 
nearly approximates the criteria for a 20 percent rating.  
While the November 2004 VA orthopedic examination and June 
2005 VA examination report noted the veteran was able to lift 
his arm above shoulder level, a subsequent August 2006 report 
from Dr. Waldrip noted that the veteran was unable to abduct 
the right arm more than 50 to 60 degrees.  Such limitation 
shows that the veteran was able to raise his right (minor) 
arm to at least midway between the side and shoulder level, 
but not to the shoulder level in abduction.  Other ranges of 
motion were not reported.  At the September 2006 Board 
hearing the veteran testified that he could raise the arm a 
little bit above 90 degrees. 

Based on the evidence of record, along with the veteran's 
complaints of pain, the Board finds that the level of 
disability more nearly approximates the criteria for a 20 
percent evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 2002 (1995).  The evidence of 
record clearly does not show that the veteran's service-
connected right shoulder disability is more than 20 percent 
disabling.  There are no examination reports or treatment 
records indicating that the veteran was only able to raise 
his right (minor) arm to 25 degrees from the side as required 
for a 30 percent rating under Diagnostic Code 5201.  

In sum, a 20 percent rating, and no more, will be assigned 
for the veteran's right shoulder disability.  The benefit-of-
the-doubt rule has been applied in making this decision.  38 
U.S.C.A. § 5107(a).  




II.  Residuals of a Fracture of the Right Femur

The veteran is service connected for residuals of a fractured 
right femur, with a 10 percent evaluation assigned under 
Diagnostic Code 5255.

Malunion of the femur is rated 10 percent when there is 
slight knee or hip disability, 20 percent when there is 
moderate knee or hip disability, and 30 percent when there is 
marked knee or hip disability.  38 C.F.R. § 4.71a, Diagnostic 
Code 5255.  

Limitation of motion of the thigh is rated 10 percent where 
extension is limited to 5 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5251.  

Limitation of flexion of the thigh to 45 degrees warrants a 
10 percent rating.  A 20 percent rating require that flexion 
be limited to 30 degrees.  A 30 percent rating requires that 
flexion be limited to 20 degrees.  A 40 percent rating 
requires that flexion be limited to 10 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic 5252.  

Impairment of the thigh is rated 10 percent where there is 
limitation of rotation of the thigh (cannot toe-out more than 
15 degrees of the affected leg), or where there is limitation 
of abduction of the thigh (cannot cross legs), and 20 percent 
where there is limitation of abduction of the thigh (motion 
lost beyond 10 degrees).  38 C.F.R. § 4.71a, Diagnostic Code 
5253.  

Normal range of motion of the hip is flexion from 0 to 125 
degrees and abduction from 0 to 45 degrees.  38 C.F.R. 
§ 4.71, Plate II.  

Private and VA treatment records dated from April 2004 to 
September 2004 show treatment for several disorders.  An 
April 2004 treatment entry noted that the veteran had 
degenerative joint disease of the hip.  

A November 2004 VA orthopedic examination report noted the 
veteran stating that when he walked for a long period of time 
he would have pain that seemed to be in the hip and just 
behind the hip area in the lateral aspect of the gluteus on 
the right side.  It was noted that the veteran did not have a 
limp and that there was apparently no discrepancy in leg 
length.  The examiner reported that there was a healed 
surgical scar over the lateral aspect of the right thigh that 
was consistent with the veteran's history of surgery.  The 
examiner stated that there was no evidence of shortening, and 
that the range of motion of the knee was normal.  The 
examiner stated that the veteran had 0 to at least 90 degrees 
of flexion and probably more of the hip as it was noticed 
that he sat comfortably erect with his hip flexed to 90 
degrees.  The examiner noted, however, that when he tried to 
do the examination on the examination table, the veteran 
would not allow him to go quite to 90 degrees.  The examiner 
indicated that internal rotation was normal in range, but 
that the veteran complained of pain and that external 
rotation did not cause pain.  The diagnoses included remote 
fracture of the right femur with open reduction, internal 
fixation, with metallic fixation allegedly still in place.  A 
November 2003 X-ray, as to the veteran's right femur, related 
an impression of an old healed fracture with hardware seen in 
position and changes of osteopoikilosis.  

VA treatment records dated from December 2004 to January 2005 
show continued treatment for multiple disorders.  

A June 2005 VA orthopedic examination report noted that the 
veteran reported that he would have pain in his hip and 
gluteal area as well as in his left knee with long periods of 
walking and standing.  It was noted that the veteran used no 
aids for ambulation and that he had not had any acute flare-
ups that had caused a marked increase in symptoms.  The 
examiner reported that the veteran's right hip had a range of 
motion of 0 to 120 degrees without significant pain which was 
much better than he demonstrated on the previous examination.  
The examiner stated that range of motion of the knee was from 
0 to 130 degrees.  The examiner indicated that abduction of 
the hip was 45 degrees, adduction was 25 degrees, internal 
rotation was 25 degrees, and external rotation was 45 
degrees.  The examiner noted that such was felt to be near 
normal range of motion for the hip itself.  It was reported 
that soft tissues were in good condition without any atrophy 
of the muscles and that examination of the hip revealed that 
it was not remarkable.  The examiner stated that X-rays in 
the past of the right hip were reported to be normal and that 
X-rays at the time of the visit indicated that there was an 
inner medullary rob noted in the femur.  The diagnoses 
including postoperative status from a fracture of the right 
femur with open reduction and with retained metallic 
fixation.  The examiner commented that the shaft fracture of 
the femur should not have significantly affected the hip or 
knee and that previous X-rays do not show any hip 
abnormality.  The examiner remarked that it was his opinion 
that the motion and joint function was not additionally 
limited by repetitive use.  

Private treatment records dated from June 2005 to September 
2006 show treatment for several disorders.  

The RO has rated the veteran's residuals of a fracture of the 
right femur under Diagnostic Code 5255 for malunion of the 
femur with slight hip disability.  The Board notes that the 
criteria for a higher rating under that Code are not met.  
The most recent June 2005 VA orthopedic examination report 
which indicated diagnoses including postoperative status from 
a fracture of the right femur with open reduction and with 
retained metallic fixation, the November 2004 VA orthopedic 
examination report, as well as the other recent treatment 
reports, fail to show symptomatology indicative of malunion 
of the femur with moderate hip disability.  

Additionally, the evidence fails to indicate that a higher 
rating is warranted pursuant to Diagnostic Codes 5251, 5252, 
and 5253.  Even considering the effects of pain during use 
and flare-ups, there is no probative evidence that right hip 
motion is limited to the degree required for a higher rating 
under such limitation of motion codes.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet.App. 202 (1995) 
(effects of pain on motion to be considered).  Also there is 
no shortening of the extremity such that a higher rating 
under Diagnostic Code 5275 is warranted.  

The weight of the evidence demonstrates that the veteran's 
residuals of a right femur fracture are no more than 10 
percent disabling.  The preponderance of the evidence is 
against the claim for an increase in a 10 percent rating for 
a right hip disability.  Thus, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet.App. 49 (1990).  

ORDER

An increased rating of 20 percent for right clavicle malunion 
is granted, subject to the regulations applicable to the 
payment of monetary benefits.  

An increased rating for residuals of a fracture of the right 
femur is denied.  


REMAND

The other issues on appeal are entitlement to an increase in 
a 10 percent rating for residuals of a fracture of the left 
os calcis and entitlement to an increased (compensable) 
rating for residuals of a cholecystectomy.  

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  

The Board observes that the veteran has essentially not been 
afforded a recent examination as to his residuals of a 
cholecystectomy.  The November 2004 VA orthopedic examination 
did not provide much information as to symptomatology of the 
veteran's condition.  Additionally, the Board notes that the 
November 2004 and June 2005 VA orthopedic examinations, as to 
the veteran's residuals of a fracture of the left os calcis, 
did not provide sufficient information as to the residual 
disability of the left ankle.  

Additionally, at the September 2006 Board hearing, the 
veteran testified that his at times he would not be able to 
walk on his left ankle.  He also complained of diarrhea which 
he related to his removal of his gallbladder.  

The Board notes that the record clearly raises a question as 
to the current severity of the veteran's service-connected 
residuals of a fracture of the left os calcis and residuals 
of cholecystectomy.  Therefore, the Board finds that a 
current examination is necessary.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1995) (VA was required to afford a 
contemporaneous medical examination where examination report 
was approximately two years old); see also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 provide that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following:  

1.  Ask the veteran to identify all 
medical providers who have treated him for 
left ankle and gall bladder problems since 
January 2005.  After receiving this 
information and any necessary releases, 
contact the named medical providers and 
obtain copies of the related medical 
records which are not already in the 
claims folder.  Specifically, VA treatment 
records dating since January 2005 should 
be obtained from the Little Rock, 
Arkansas, VA medical center.  

2.  Schedule the veteran for a VA 
orthopedic examination to determine the 
severity of his service-connected 
residuals of a fracture of the left os 
calcis.  The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  All 
indicated tests should be conducted, 
including x-ray, and all symptoms should 
be described in detail.  

Specifically, the examiner should conduct 
a thorough orthopedic examination of the 
left foot and ankle and provide a 
diagnosis of any pathology found.  In 
examining the left foot/ankle the examiner 
should document any limitation of motion, 
including any limitation of motion due to 
pain, resulting from the left os calcis 
fracture residuals.  The examiner should 
also be asked to evaluate any functional 
loss due to pain or weakness from the left 
os calcis fracture residuals and to 
document all objective evidence of those 
symptoms, including muscle atrophy.  In 
addition, the examiner should provide an 
opinion on the degree of any functional 
loss that is likely to result from a 
flare-up of symptoms or on extended use.  
The examiner should also document, to the 
extent possible, the frequency and 
duration of exacerbations of symptoms.  

3.  Schedule the veteran for a VA gall 
bladder examination to determine the 
severity of his service-connected 
residuals of a cholecystectomy.  The 
claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  Any tests deemed 
necessary should be conducted.  All 
symptoms related to cholecystectomy 
residuals should be reported in detail.  

4.  Thereafter, review the claims for 
entitlement to increased ratings for 
residuals of a fracture of the left os 
calcis and for residuals of a 
cholecystectomy.  If the claims are 
denied, issue a supplemental statement of 
the case to the veteran and his 
representative, and give an opportunity to 
respond before the case is returned to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


